DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 6, 7, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (2019/0313819).
Regarding claim 1, Li shows a disposable coated paper straw (100) formed by rolling one or more sheets into a tubular shape (fig 1), the disposable paper straw comprising: each one of the one or more sheets being  a coated paper strip made of a coated paper (fig 5, 10) which comprises a first paper-base layer and a first coating layer (line 47); the first coating layer (80) located at least at an exterior side of the first paper-base layer; the straw further comprising an interface edge (fig 5, 5a) which is joined by overlapping portions of two sides of the coated paper strip in the longitudinal direction, the interface edge extending along a longitudinal axis of the straw (fig 1, 5, 5a); wherein the first coating layer is made from biodegradable resin (edible wax [0029], also the entire straw 100 is biodegradable [0014], so the wax has to be biodegradable).  
Regarding claim 6, the end surface of the straw is a cut surface, and the first paper-base layer is exposed on the end surface (fig 1, 2a, 3). After the cutting, the first paper-base layer will be exposed on the end surface.  
Regarding claim 7,  the coated paper comprises a printed pattern layer ([0033], 70) which is located on an exterior surface of the first coating layer or between the first coating layer and the first paper-based layer.  
Regarding claims 18 and 19, as to the recited process of using flexograph printing to implement the first coating layer,  such is a product by process recitation.  The patentability of a product does not depend on its method of production.  If the 


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.